Citation Nr: 1424375	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hearing loss disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1962 to April 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in May 2010 and issued in July 2010 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Board notes that the Veteran initially claimed entitlement to service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant seeks service connection for a specific psychiatric disorder, the claim encompasses the symptoms the claimant relates to the disorder, regardless of how those symptoms are diagnosed or labeled.   Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In accordance with Clemons, the appeal for service connection for PTSD is recharacterized as a claim for service connection for an acquired psychiatric disorder, to include, but not limited to, PTSD.

Physical and electronic files, including virtual VA and VBMS electronic files, have been reviewed in connection with this claim.

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The veteran does not have a medical diagnosis of diabetes mellitus.

2.  It is less than likely that the veteran's current hearing loss disability was incurred during or as a result of his service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as diabetes mellitus or hearing loss (if due to an organic disease of the nervous system), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, a showing of continuity after discharge may support a claim for service connection for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Diabetes mellitus is also among the diseases which may be presumed service-connected if the Veteran was exposed to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam).  38 U.S.C.A § 1116(a)(1).  Hearing loss may not be presumed related to exposure to herbicides. In addition to the provisions allowing presumptive service connection for certain diseases if a Veteran was exposed to herbicides, a claimant may establish service connection for a disease claimed to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

1.  Claim for service connection for diabetes mellitus

The Veteran's service treatment records reflect no treatment of diabetes mellitus; no diagnosis of diabetes mellitus was assigned at the time of his separation examination in March 1966.  

VA treatment records dated from 1999 through 2008 reflect that the Veteran did not provide a history of diabetes mellitus and that no diagnosis of diabetes mellitus was assigned.  During August 2009 VA hospitalization, laboratory examination of the Veteran's blood revealed blood glucose levels varying from 80 to 106.  The reference range for normal was identified as 70 to 99, so blood glucose levels above 99 were identified as "high."  Additional laboratory examination in September 2009 revealed a slightly higher blood glucose level.  

A "problem" of "impaired fasting glucose" was added to the Veteran's VA clinical Problem List.  The Veteran was advised regarding exercise, proper nutrition, and weight loss in 2010 and 2011.  

In January 2012, the Veteran was advised that his blood glucose had improved but continued to fluctuate, and the Veteran was advised to continue the progress toward lowering his weight.

In June 2012, the treating provider noted that a diabetic foot examination was not appropriate for the Veteran because the Veteran "is not diabetic," noting that diabetic clinical reminders were not required.  

The provider specifically stated, "The previous entry of [d]iabetes [m]ellitus was incorrect," and indicated that "any diabetic diagnosis in the problem list" had been "inactivated."  

The examiner who conducted December 2012 VA examination concluded that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, and did not require treatment for or manifest any complication of diabetes mellitus.  

The Veteran, in his February 2011 substantive appeal, contends that he has "borderline" diabetes.  The medical evidence establishes that results of laboratory evaluation of the Veteran's blood glucose has fluctuated.  The evidence establishes that he was advised about dietary intake and the need to lower his weight.  He was advised that his fluctuating blood sugar should be monitored.  The clinical evidence shows that the Veteran had several complex medical concerns while his blood glucose was assessed as fluctuating.  The providers have not identified the specific etiology of the Veteran's blood glucose fluctuations.  Nevertheless, the clinical evidence reflects that the providers have concluded that the Veteran does not meet the criteria for a current medical diagnosis of diabetes mellitus. 

Simply stated, while the Board has reviewed the Veteran's statements and the medical evidence as a whole, the best evidence in this case clearly indicates that the Veteran does not have this disability at this time.    

Since treating and examining VA providers have concluded that the Veteran does not currently have diabetes mellitus, and thus have ruled out diabetes mellitus as the cause of observed blood glucose fluctuations during the pendency of this appeal, the law and regulations governing veterans' benefits do not authorize the Board to grant service connection for diabetes mellitus.  No presumption of service connection for diabetes mellitus is applicable, either as a chronic disease or as a disease which may be presumed related to exposure to herbicides, since a diagnosis of the claimed disorder has been medically ruled out.  The claim must be denied.

2.  Claim for service connection for hearing loss disability

The Veteran contends that he was exposed to artillery noise in service.  The service personnel records reflect that the Veteran served in a basic field artillery occupational specialty for at least some portion of his military service.  

The Board assumes, for purposes of this claim, that the Veteran was exposed to hazardous noise.  This is not in dispute.  

The Veteran's service medical records include an October 1962 induction examination report which shows whispered voice testing of the Veteran's hearing.  One copy of the Veteran's 1962 enlistment examination appears to have been updated in March 1963, for purposes of qualification for Airborne Training.  This copy of the induction examination reflects March 1963 audiometric testing.  The Veteran's hearing acuity ranged from 10 decibels to 30 decibels at the various tested levels.  The Board notes that the regulations which define hearing loss for VA purposes are based on decibel measurement recorded in ISO or ANSI units.  38 C.F.R. § 3.385.  Audiology testing was generally conducted under American Standards Association (ASA) standards until November 1, 1967.  

In November 1963, the Veteran reenlisted, and his hearing was again tested by whispered voice testing.  The report of March 1966 separation examination discloses that audiometric testing of the Veteran's hearing was conducted, but a hearing acuity at 0 decibels was recorded for both ears at each tested level.  There is no notation that the Veteran reported hearing loss or tinnitus in service.  The Veteran denied "ear nose or throat trouble" on the medical histories he completed.  

The record reflects that, following service, the Veteran worked as a laborer, in construction, for many years, eventually being promoted to employment as a construction supervisor.  The report of VA audiology examination conducted in April 2010 reflects that the Veteran reported little exposure to occupational or recreational hazardous noise following service, and reported an onset of hearing loss "a long time ago."  However, the examiner did not have a claims file available for review.  

A May 2010 addendum reflects that, after review of the claims file, the reviewer determined that no complaint of hearing loss was noted during the Veteran's service, and the reviewer concluded that hearing acuity examinations during service were normal.  Since no objective evidence of hearing loss was noted during service, and no report of hearing loss was made until more than 40 years elapsed after the Veteran's 1966 service discharge, the reviewer concluded, the Veteran's current hearing loss disability was less than likely related to the Veteran's service.  

The Veteran separated from service in 1966.  VA treatment records from 1999 through August 2009, when the Veteran submitted this claim for service connection for hearing loss, are lengthy.  The records prior to the claim for service connection for hearing loss do not disclose that the Veteran complained of hearing loss or sought evaluation or treatment for hearing loss.  Prior to this claim the Veteran's statements to health care providers, overall, would provide some factual evidence against this claim. 

The Veteran's statements for purposes of this claim are of lower probative value than the Veteran's statements for purposes of treatment during the numerous episodes of treatment prior to the claim, based on the factors of self-interest, inconsistency of reports, evidence of a prolonged period without medical complaint, and the effects of passage of time on accuracy of memory.  

In particular, the Board finds that the VA examination report and addendum, which is unfavorable to the Veteran, is of more probative value than the Veteran's 2009 statement that his current hearing loss is due to noise exposure in service.  

The Veteran, as a lay person, is competent to state that he has experienced a decrease in his hearing acuity.  There are no notations that the Veteran had hearing loss, sought evaluation of his hearing acuity, or provided a history of hearing loss appear in the Veteran's VA clinical records until 2009.  

The preponderance of the competent and probative lay and medical evidence establishes that the Veteran did not manifest hearing loss in service, or within a presumptive period following service, and establishes that his current hearing loss is not medically attributable to any incident of his service.  There is no reasonable doubt.  The claim must be denied.  



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice as to the service connection claims was provided by a letter dated in October 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The Veteran was provided VA examinations as to each of the claimed disabilities addressed in this decision.  These examinations and reports are adequate because the examinations were conducted in conjunction with review of the record, including service treatment records.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating the issues addressed in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal for service connection for diabetes mellitus is denied.

The appeal for service connection for hearing loss disability is denied.  


REMAND

The Veteran asserted that he was stationed in Vietnam, even though no notation of assignment to Vietnam is noted in the personnel records and no award or medal showing Vietnam service is listed on the Veteran's DD 214.  The RO concluded that notations in the service treatment records established that the unit to which the Veteran was assigned was in Vietnam during a portion of the Veteran's service.  

In February 2010, the RO determined that the Veteran's unit was in Vietnam.  In June 2010, the RO determined that the stressors identified by the Veteran were not corroborated.  However, the RO did not attempt to obtain additional information about the circumstances of the Veteran's service, such as the history of the Veteran's unit or the circumstances of the location to which the Veteran was assigned.

Significantly, in July 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41,092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2012)).  

The examiner who conducted the VA examination in December 2010 concluded that the records showed that the Veteran's MOS in Vietnam was as a cook and that no combat exposure was shown.  The examiner concluded, consistent with the RO determinations, that the Veteran's service treatment records and personnel records appeared incomplete.  

The examiner noted that there was no clear evidence that the Veteran was exposed to combat "or that he definitely was in Vietnam."  The examiner concluded that the Veteran did not currently have PTSD and that it was less than likely that the Veteran's current depression was related to his service.  

The Board notes that the examiner provided no rationale for the conclusion at the time of the examination that there was no definite evidence that the Veteran was stationed in Vietnam.  The Board is unable to find any notation that the RO's request for examination was consistent with the liberalized standard for establishing PTSD.  Since it is not clear that the instructions to the examiner were consistent with the liberalized regulation, the Board cannot determine whether the liberalized burden of proof might have changed the examiner's opinion regarding the likelihood of a link between the Veteran's service and his current depression.  Further development of the claim, with development and an examination request consistent with the current regulation governing corroboration of combat stressors, should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Prior to scheduling a new VA psychiatric examination, the AOJ should review the development of information required to corroborate the Veteran's reported stressor events, as appropriate and consistent with the amended PTSD regulations.  If additional development is required, such as an attempt to obtain separately-filed records of disciplinary actions, or obtaining information as to the circumstances of the base(s) to which the Veteran's unit was assigned during the relevant period, such development should be conducted.

The original record of VA treatment prior to 1999 should be sought, to include the 1997 records referenced in the claims files and examination reports. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD or other diagnosed acquired disorder.  Provide the examiner with information and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran has a current acquired psychiatric disorder which results from his service.  

In particular, is it at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran has PTSD?  If PTSD is found, the stressor relied on should be noted in the record. 

3.  When development has been completed, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


